SCHEDULE TO EXHIBIT 10.18

 

 

Indemnification Agreements with Directors and Executive Officers

 

 

 

Name

 

Date of Agreement

 

 

 

 

 

 

 

Directors:

 

 

 

 

 

 

 

David H. Batchelder

 

January 25, 2002

 

 

 

Michael R. D’Appolonia

 

March 25, 2002

 

 

 

William J. Flanagan

 

April 19, 2002

 

 

 

C. Scott Greer

 

March 25, 2002

 

 

 

Stephen G. Hanks

 

January 25, 2002

 

 

 

William H. Mallender

 

March 25, 2002

 

 

 

Michael P. Monaco

 

March 25, 2002

 

 

 

Cordell Reed

 

March 25, 2002

 

 

 

Dennis R. Washington

 

January 25, 2002

 

 

 

Bettina M. Whyte

 

March 25, 2002

 

 

 

Dennis K. Williams

 

March 25, 2002

 

 

 

 

 

 

 

Officers:

 

 

 

 

 

 

 

Stephen M. Johnson

 

January 25, 2002

 

 

 

George H. Juetten

 

January 25, 2002

 

 

 

Jerry K. Lemon

 

October 13, 2003

 

 

 

Larry L. Myers

 

January 25, 2002

 

 

 

Richard D. Parry

 

January 25, 2002

 

 

 

Ambrose L. Schwallie

 

January 25, 2002

 

 

 

Cynthia M. Stinger

 

January 25, 2002

 

 

 

Craig G. Taylor

 

January 25, 2002

 

 

 

Earl L. Ward

 

August 14, 2002

 

 

 

Thomas H. Zarges

 

January 25, 2002

 

 

--------------------------------------------------------------------------------